1
2
3
4
5
6
                           UNITED STATES DISTRICT COURT
7
                         CENTRAL DISTRICT OF CALIFORNIA
8
9
10    BRYAN E. RANSOM,                            Case No. CV 14-600-DSF (KK)
11                         Plaintiff,
12                        v.                      ORDER ACCEPTING FINAL
                                                  FINDINGS AND
13    S. LEE, ET AL.,                             RECOMMENDATION OF UNITED
                                                  STATES MAGISTRATE JUDGE
14                         Defendants.
15
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Third Amended
18   Complaint, the relevant records on file, and the Final Report and Recommendation of
19   the United States Magistrate Judge. No objections have been filed. The Court
20   accepts the findings and recommendation of the Magistrate Judge.
21         IT IS THEREFORE ORDERED that: (1) Defendants’ request to revoke
22   Plaintiff’s in forma pauperis status is DENIED; (2) Defendants’ Motion for Summary
23   Judgment due to Plaintiff’s failure to exhaust administrative remedies is GRANTED
24   as to (a) Claims One, Five, Seven, Eight, Ten, Twelve, and Fourteen; and (b) Claim
25   Fifteen against defendants Ramirez-Quan and Merrill.
26         Accordingly, the following claims are DISMISSED without prejudice and
27   without leave to amend: (a) Claims One, Five, Seven, Eight, Ten, Twelve, and
28   Fourteen; and (b) Claim Fifteen as to defendants Ramirez-Quan and Merrill.
 1         The action will, therefore, proceed on Claim Fifteen against defendants
 2   Mangrubang and Siordia. As set forth in the Court’s March 6, 2018 Order Modifying
 3   the Scheduling Order, see dkt. 171, the deposition cut-off is thirty (30) days from the
 4   date of this Order, and the substantive motion deadline for the parties to each file a
 5   single summary judgment motion is forty-five (45) days after the deposition cut-off.
 6
 7   DATED: April 3, 2019
 8                                            Honorable Dale S. Fischer
                                              UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                              2
